I was absent when this case was presented but concur in the opinion and judgment *Page 272 
for the following additional reason to those stated in the opinion: a candidate, to be eligible to run in a Democratic primary, must be a member of the Democratic party as well as a "qualified" elector. No "qualified" elector whose party affiliation is not that of a registered Democrat can lawfully be deemed a member of the Democratic party for the purpose of being a candidate in a Democratic primary election.